133 S.E.2d 68 (1963)
260 N.C. 440
Elisabeth Ann Jacobs FEHL
v.
AETNA CASUALTY & SURETY COMPANY.
No. 467.
Supreme Court of North Carolina.
November 6, 1963.
Everett, Everett & Everett, by Robinson O. Everett, Durham, for plaintiff appellant.
Spears, Spears & Barnes, by Marshall T. Spears, Durham, for defendant appellee.
*69 PER CURIAM.
For a full analysis of the cases in which liability is upheld or denied on the ground the use of the insured vehicle at the time of an accident was with or was without the owner's permission, see Hawley v. Indemnity Ins. Co., 257 N.C. 381, 126 S.E.2d 161. In this case, Harris had permission to drive the Buick seven miles to his home but he was instructed to return it within two and one-half hours. Actually he drove 70 miles to Rocky Mount where he spent the night. While driving the vehicle more than 20 hours after he should have surrendered it, he became involved in the accident in which the plaintiff sustained her injuries. These facts show a majornot a minordeviation from the permitted use. The rules to which this Court is committed (Hawley) require us to hold Harris's use at the time of the accident was without the permission of the owner. Consequently the defendant's policy does not cover plaintiff's injury. The judgment of the Superior Court of Wake County is
Affirmed.